Judge Hedrick
dissenting.
With respect to the damage to plaintiff’s soybean crop, the trial judge made the following pertinent findings:
“10. That sometime during the month of August, 1973, the defendant’s cattle crossed through the fence on *739the defendant’s land and roamed onto the plaintiff’s leasehold.
11. That while the defendant’s cattle were roaming on the plaintiff’s leasehold, the said cattle destroyed and rendered unfit for harvest two acres of soybeans.
12. That the plaintiff harvested his soybean crop in November, 1973, and the thirteen remaining acres yielded forty bushels per acre.
13. That as a result of the damage caused by the defendant’s cattle, the plaintiff was unable to harvest two acres of soybeans.
14. That the plaintiff’s harvest was eighty bushels less than it would have been if the defendant’s cattle had not destroyed two acres of soybeans.
15. That on the day the plaintiff harvested his soybeans in November, 1973, the local market price was $5.25 per bushel.”
Based on the foregoing findings the trial judge concluded that as a result of defendant’s negligence the plaintiff had suffered damage to his soybean crop in the amount of $420.00.
It is often stated that “the measure of damages for destruction of crops is the value of the crop at the time and place of destruction, and . . . the measure for crops injured but not totally destroyed is the diminution in the value of the crop at the time and place of injury.” Dobbs, Law of Remedies, § 5.2, p. 325 (1973). However, because growing crops often do not have a market value in the field, the generally accepted method of arriving at the value of the crop at the time of its destruction is “(1) to estimate the probable yield had the crop not been destroyed; (2) calculate the value of that yield in the market; and (3) deduct the value and amount of labor and expense which subsequently to, and but for, the destruction would have been required to mature, care for, and market the crop.” 21 Am. Jur. 2d, Crops, § 76, p. 663 (1965) (footnotes omitted). See also, Dobbs, Law of Remedies, supra.
“It is obvious that the true value of a crop must be arrived at from a consideration of numerous facts and factors, among which are the kind of crops which the land will ordinarily yield, the probable yield or value under proper culti*740vation, the average yield per acre of similar land in the neighborhood cultivated in the same way, and the 'stage of advancement at which the crop was when injured or destroyed. There must be considered and subtracted from the amount recoverable the expenses which would have been incurred after the injury in producing the crop, such as for cultivating, gathering, threshing, or harvesting the crop. Also to be considered, in this same connection, are expenses in marketing it, including expenses in. fitting or preparing it for market, and transporting it to market.” 25 C.J.S., Damages, § 85, pp. 936-938 (1966) (footnotes omitted.)
Some courts have even held that the difference between the market value of the probable crop and the expense of maturing, preparing, and marketing the crop is itself the measure of damages and not merely a method of determining the value of the growing crop at the time of its destruction. 21 Am. Jur. 2d, supra; 25 C. J.S., supra.
Defendant’s exception to the judgment presents for review the question of whether the findings support the conclusions. In my opinion, the findings and conclusions with respect to the issue of damages demonstrate that the trial judge failed to apply the correct measure of damages in this case. The findings indicate that the two acres of soybeans were damaged sometime during the month of August 1973 and that the thirteen undamaged acres of soybeans were harvested and sold in November 1973. Obviously, the soybeans that were destroyed were not mature. No finding was made with respect to the labor and expense which might have been required to bring the additional two acres of soybeans along to the point that they could have been marketed for $5.25 per bushel. The absence of such essential findings rendered it impossible for the trial court to apply the correct measure of damages. In my opinion, the judgment should be vacated and the cause remanded for a new trial.